PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/925,156
Filing Date: 28 Oct 2015
Appellant(s): Jiao, Yu



__________________
Thomas C. Wolski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 14, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 -3, 5-6, 8, 13-14, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551).
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Kapura (4,152,135).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Hallmann et al. (DE 4332044, as submitted by the applicant).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP  as applied to claim 1 above, and further in view of Kunkle (3,930,828).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Robinson et al. (3,961,930).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Koontz (4,361,430).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Kunkle (3,930,828) and Kim et al. (2011/0294646).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386, machine translation provided), Okafuji et al. (5,328,495) and Pilkington (3,083,551) as applied to claim 1 above, and further in view of Staahl, Jr. et al. (4,004,900).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JPS5294313, as supplied by applicant) in view of Uchida et al. (JP 2010126386,  as applied to claim 1 above, and further in view of Lawhon et al. (4,316,733).
(2) Response to Argument
Claims 1 -3, 5-6, 8, 13-14, 22-24, and 26-27 are not rendered obvious under 35 U.S.C. 103 as being unpatentable over Masuda in view of Uchida et al., Okafuji et al., and Pilkington.
	The proposed modification of Masuda with Uchida requires a complete redesign of the Masuda system.
	Applicant argues the modification of Masuda with the roller assembly of Uchida would change the principle of operation of the Masuda system and is not a simple swapping out of the roller assembly. Applicant supports this argument by noting Uchida employs a detection system for providing data for controlling the movement of the rollers and thus, Uchida does not suggest a second machine camera associated with the roller assembly and a control system to continuously monitor, update, and control the rollers based on this information.  In response, the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA191).  Uchida teaches controlling the width ([0056]) and thickness ([0028]) of a glass ribbon by providing feedback to a roller assembly and controlling not only the speed of rotation of the roller, but also the tilt angle and depth of the head ([0064]).  Accordingly, one skilled in the art would learn 
	Okafuji and/or Pilkington fail to suggest the use of temperature sensors in Masuda.
	Applicant argues Okafuji does not teaches measuring the temperature in the headspace of the float bath, but instead the canal temperature, or adjusting thermal conditions inside the float bath.  Applicant also argues Pilkington teaches controlling the amount of heat in the headspace and the molten bath of a float bath so as to allow unhindered lateral flow, and controlling only the speed of the edge rollers; thus teaching away from controlling the tilt angle and depth of head of the rollers.  Applicant summarizes that Pilkington teaches controlling glass width and thickness by controlling the heat, without the need for intervention from the rollers.  In response, the teachings of Okafuji and Pilkington suggest control of the heat to a headspace of the float bath as well as to the molten bath allows for control or adjustment of the width and thickness of the glass ribbon on the float bath, and such control can be provided for by the use of thermal regulators and temperature sensors.  It was implied that in order to provide for 
	Applicant further argues Pilkington controls glass thickness and width without the need for intervention from the rollers. In response, Pilkington is explicit in suggesting that the thickness of the glass ribbon may be modified by adjusting the speed of rotation of the roller (col 7 lines 52-56).  Furthermore, Pilkington’s silence on the adjustment of a tilt of the roller or a depth of head of the roller does not constitute a teaching away from controlling such variables. Nonetheless, such features are suggested by Uchida.
	The proposed combination of references fails to render the claimed system obvious.
	It appears the applicant is making a conclusory statement in this paragraph and does not offer any additional arguments that needs addressing.
	Claims 3 and 23 are not rendered obvious under 35 U.S.C. § 103 over Masuda in view of Uchida, Okafuji, and Pilkington, and further in view of Kapura.

	In regards to claim 3, applicant has not been able to identify Kapura’s teaching for a third machine vision camera.  As noted in the rejection, Kapura teaches the position of edge rollers/guides can be adjusted by viewing the interior of the float bath by means of a camera (col. 2 lines 19-44).  Kapura also teaches the edges of the glass can be observed further downstream where the glass is relatively cool and dimensionally stable (col. 5 lines 42-47).  As mentioned, this suggests monitoring through a camera adjacent the exit end of the float bath, since it is in this region of the float bath furnace wherein the glass is dimensionally stable and cooled.  Kapura further teaches making adjustment to the roller/guides so as to ensure the centering of the glass ribbon right before it enters an annealing lehr, which would coincide with the exit end of the float bath furnace. Accordingly, the placement of a (third) camera at the exit end is suggested, especially to ensure the centering of the glass ribbon right before entering the annealing lehr.
Furthermore, applicant argues Kapura provides no teaching for a third camera configured to provide a width of the glass ribbon at the exit end. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Nonetheless, Okafuji teaches using camera at an entrance end that provides data on the width of the glass ribbon (col. 2 lines 9-20). In applying camera(s) to the exit end, as 
Claims 7 and 11 are not properly rejected under 35 U.S.C. § 103 as being obvious over Masuda in view of Uchida, Okafuii, and Pilkington, and further in view of Kunkle, with or without Kim.
No additional arguments were presented under this section.
Claims 4, 8-10,12 and 21 are not properly rejected under 35 U.S.C. § 103 as being obvious over Masuda in view of Uchida, Okafuii, and Pilkington and further in view of the various secondary references cited in the final Office Action.
No additional arguments were presented under this section.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        


Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                         
                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.